In an action to recover damages for personal injuries, the defendants Jacek Boron and Complete Cab Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated April 30, 2004, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to make a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident through the affirmed medical reports submitted in support of their motion (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Manceri v Bowe, 19 AD3d 462 [2005]; Aronov v Leybovich, 3 AD3d 511 [2004]). Accordingly, it is unnecessary to consider whether the plaintiff’s papers in opposition were sufficient to raise a triable issue of fact (id.). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.